NUMBER 13-15-00243-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MICHELE ASSMAN,                                                          APPELLANT,

                                           v.

THE STATE OF TEXAS,                                                        APPELLEE.


                   On appeal from the 105th District Court
                         of Nueces County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      This cause is currently before the Court on appellant's fifth motion for extension of

time to file the brief. The clerk’s record was filed on August 18, 2015, and appellant’s

brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).

Current counsel was appointed on October 19, 2015 and this Court has previously granted
him three extensions of time totaling 124 days to file the brief. The Court ordered the

brief to be filed on or before April 5, 2016, and notified counsel that further motions for

extension of time would not be granted absent exigent circumstances. Instead of filing

the brief, counsel now seeks an additional 60 days, until June 6, 2016 to file the brief.

       The Court GRANTS IN PART and DENIES IN PART appellant's fifth motion for

extension of time. This motion is GRANTED insofar as the Court will extend appellant's

deadline to file his brief until May 2, 2016. This motion is DENIED insofar as the Court

will not allow an extension until June 6, 2016. NO FURTHER EXTENSIONS WILL BE

GRANTED. If counsel fails to file the brief within the foregoing specified period of time,

the Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of April, 2016.




                                             2